IViieeIjER, J.
Tlie error assigned is that tlie court gave judgment against the plaintiff in error without the. Undiug of a'jnry. ~
In the case of Cartwright v. Roff (1 Tex. R., 78) it was decided that a with-*188cTrawal of the answer by the lefeiiclant and a judgment by ?nZ dwil i~ equivalent toa confession of judgment.
Note 81.-Wheeler v. Pope, 5 T., 262; Little v. Crittenden, 10 T., 192; Townson v. Moore, 13 T., 36; Story v. Nichols, 22 T., 87; Garner v. Burleson, 26 T., 318; Goss v. Pilgrim, 28 T., 263.
The judgment in this case recites that “the defendants, by leave, of the court, withdrew their pleas, and say that they cannot deny the plaintiff's' cause of action against them for debt and interest, in plaintiff’s petition claimed,’’ &c.
Regarding this as in effect a confession of judgment for a sum certain, to be ascertained simply by reference to the petition, there could be no necessity of a jury to ascertain the amount of indebtedness. Tins was ascertained by the confession of the defendant.
The case cannot be distinguished in principle from that of Cartwright v. Roff.
Judgment affirmed.